Citation Nr: 1727587	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Raynaud's disease, to include as secondary to chemical exposure to carbon tetrachloride, lead paint and cold exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from February 1951 until February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran had a video conference hearing before the Board in December 2012. In April 2013, the Board remanded the Veteran's claim for additional development. 

In June 2013, the Board denied the claim.  

Due to procedural irregularities, a copy of the Board's decision was not properly mailed to the Veteran until March 23, 2015. In the interim, the Veteran had submitted a July 2014 positive medical nexus opinion from a private physician, David K. Allen, M.D. In response, the RO issued a rating decision on March 2015, finding that medical nexus opinion did not constitute new and material evidence to reopen the previously and finally denied claim of service connection. 

In April 2016, a Joint Motion for Remand (JMR) was filed in the Court of Appeals for Veterans Claims (CAVC). The motion remanded the claim back to the Board for further development. Specifically, the Board was asked to address the finality of the July 25, 2013 decision and also discuss whether the July 2014 nexus opinion and any other evidence have been properly considered by the VA. 

In August 2016 the Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ). In January 2017, this claim was remanded for further development. However, in that decision, the Board found that the July 25, 2013 decision was not final. 

A supplemental statement of the case (SSOC) was issued in May 2017 further denying the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's current Raynaud's disease or cold agglutinins is related to service, to include cold exposure, lead paint exposure and exposure to carbon tetrachloride. 


CONCLUSION OF LAW

The Veteran's Raynaud's disease is not the result of disease or injury
incurred in or aggravated during active service. 38 U.S.C.A. § 1110, 1131, 5107
(West 2015); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran contended at his August 2016 hearing that he utilized carbon tetrachloride to clean motor engine parts at least three times a month. He was also exposed to red lead paint. Additionally, while on the USS McKinley, off the coast of Korea in 1952 to 1955 the Veteran was tasked with removing ice from the ship. He used a fire axe without gloves. He performed the work on four-hour details. 

He testified that in the early 1970s his hands would turn purple along with his face and stomach when exposed to cold temperatures. Overall, the condition primarily affects his bilateral hands. 

Medical records indicate that the Veteran was diagnosed with Raynaud's disease in 2002. He takes nifedipine to control his condition. 

The Veteran had a VA examination in June 2013. The VA examiner noted that the Veteran began having symptoms consistent with Raynaud's disease in 1998 and was formally diagnosed in 2002. The VA examiner noted that the cause of Raynaud's Disease is unknown, but that it appeared to be related to dysregulation of the peripheral arterioles. These arterioles are controlled by the autonomic nervous system. The examiner noted that there was no evidence to support the claim that carbon tetrachloride has a direct effect on the autonomic nervous system. It is likely that if this compound had a direct effect on the autonomic nervous system, that effect would be manifest with an acute exposure. The VA examiner noted that there is no evidence of symptoms manifesting after an acute exposure in service.

The VA examiner notes that in March 2004, the Veteran had an evaluation to determine the cause of the Raynaud's condition. It is noted that he had a test for cold agglutinins. The normal range for this test would be less than 1:64. The Veteran's result was 1:4064. This result shows that his Raynaud's phenomenon is likely due to cold agglutinins.

The VA examiner explained that cold agglutinin disease is an autoimmune disorder that causes a hemolytic anemia and can alter normal blood flow. The disease is usually associated with very high cold agglutinin titers of greater than 1:10,000; therefore, the VA examiner opined that the Veteran does not have cold agglutinin disease, but his titers are high enough to explain his symptoms. 

The VA examiner explained that the Veteran relates that his exposure to potential toxins occurred while in service (1951 to 1955). However, the Veteran's symptoms began in 1998 and he was diagnosed in 2002. Thus, the disease process became evident more than 40 years after this exposure. The VA examiner opined that it is not at least as likely as not that the Raynaud's Disease was caused by these exposures. Alternatively, the VA examiner opined that it is at least as likely as not that his current condition is due to cold agglutinins, an autoimmune disease that is not associated with toxic exposure.  

The VA examiner also addressed lead paint exposure.  The VA examiner noted that lead is an element that can accumulate within the system and cause toxic effects.
The Veteran's blood lead level was 4. The reference range is 0-19. Therefore, the VA examiner opined that it is not at least as likely as not the Veteran's condition is due to lead toxicity as his blood lead level is normal.

In July 2014, Dr. Allen submitted an opinion that the Veteran had developed Raynaud's due to prolonged periods of cold and to carbon tetrachloride in his duties on the several ships that he served. Dr. Allen noted that he has not been involved in the Veteran's health care but he received his service history and "am aware that the exposures that he endured have been related to Raynaud's phenomenon". The Board does not find this positive nexus opinion sufficient to grant the Veteran's claim. There is no cited medical literature or rationale nor was there a physical examination of the Veteran or a review of the Veteran's post-service medical records. 

However, the prior VA examiner, as noted above, did not discuss the relationship of exposure to cold on the USS McKinley to either Raynaud's disease or cold agglutinins. Therefore, an addendum opinion was necessary. 

In February 2017, the VA examiner issued an addendum opinion. The examiner noted that "Raynaud's disease is a condition in which the blood vessels that supply blood flow to the extremities are sensitive to cold temperature. When the extremities are exposed to cold, the blood vessels contract and decrease blood flow to the extremities. With the decreased blood flow, the color of the skin of the hands will change. The decreased blood flow can also cause pain due to ischemia." In terms of the Veteran's particular case, the VA examiner noted that the Veteran described working in icy conditions without gloves for four hours at a time. The VA examiner noted that "most patients with Raynaud's disease will develop the typical symptoms shortly after the cold exposure. Reaching into a freezer can trigger symptoms". Because the Veteran reported working in ice with uncovered hands for up to four hours at a time, the VA examiner posited that this is evidence that it was unlikely the Veteran had Raynaud's during service. 

The VA examiner also noted that while cold exposure can trigger symptoms of Raynaud's, it does not cause the disease. Instead, the condition is an autoimmune disease and the autoimmune process is not caused by cold exposure. 

Finally, in terms of cold agglutinins, the VA examiner noted that this is also an autoimmune condition. Cold exposure can cause the agglutination process in the blood, but cold exposure does not cause the autoimmune process that is the cause of developing the cold agglutinins in the first place. 

Based on the above, the VA examiner again opined that it was less likely than not that Raynaud's disease was caused by, related to, or aggravated by military service. 

The Board finds that the weight of the evidence is against finding a connection between the Veteran's Raynaud's disease and service. The probative evidence shows that while the Veteran was likely exposed to cold temperatures and some degree of chemical exposure in service, that these factors were unlikely the source of his current Reynaud's disease.  Rather, the evidence shows that the Veteran did not have sufficient lead in his system for that to be a likely cause of the current disability.  Moreover, he did not shown signs or symptoms of Reynaud's immediately following cold or chemical exposure.  The Board has solicited opinions that thoroughly and adequately address exposure to cold, lead paint exposure or exposure to carbon tetrachloride. Moreover, as noted above, the private positive nexus opinion is not probative as it did not involve an examination, did not consider service treatment records and did not cite any medical literature. 

Therefore, the claim is denied. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in October 2009 and April 2013 letters prior to the initial adjudication of her claim.  He has not alleged any notice deficiency during the adjudication of her claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Moreover, the Veteran has been provided with numerous VA examinations regarding his Raynaud's disease. 

There has also been substantial compliance with remand directives. The claim was previously remanded for an addendum opinion on cold exposure and its relationship to cold agglutinins. An addendum opinion was issued in February 2017 and therefore there has been substantial compliance with remand directives.  




ORDER

Entitlement to service connection for Raynaud's disease, to include as secondary to chemical exposure to carbon tetrachloride, lead paint and cold exposure is denied. 




____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


